1    AARON D. FORD
       Attorney General
2    Amy A. Porray (Bar. No. 9565)
       Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: aporray@ag.nv.gov

7    Attorneys for Defendant
     Diana Hernandez
8

9                              UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA

11 JJEFFREY LYNN FRANKLIN,                               Case No. 2:20-CV-00063-RFB-DJA

12                   Plaintiff,
                                                        DEFENDANT’S MOTION TO
13   v.                                               EXTEND THE DEADLINE TO FILE
                                                         MOTION FOR SUMMARY
14   HERNANDEZ, et al.,                                        JUDGMENT
                                                            (FIRST REQUEST)
15                   Defendants.

16

17         Defendant, Diana Hernandez, by and through counsel, Aaron D. Ford, Nevada

18   Attorney General, and Amy A. Porray, Deputy Attorney General, of the State of Nevada,

19   Office of the Attorney General, request this Court extend the deadline to file the Motion for

20   Summary Judgment from July 14, 2021, to August 16, 2021. This is the first request.

21   I.    INTRODUCTION
22         Defendant, Diana Hernandez, respectfully requests this Court grant this request to

23   extend the deadline to file the Motion for Summary Judgment. Good cause exists because

24   counsel has had a serious medical emergency that required her to take extended medical

25   leave and has affected all dates and deadlines in her cases.

26   ///

27   ///

28   ///



30                                           Page 1 of 5
1    II.   BACKGROUND
2          Plaintiff, Jeffrey Lynn Franklin sues Hernandez for alleged constitutional violations
3    occurring while he was lawfully incarcerated in the Nevada Department of Corrections.
4    ECF No. 10. Since filing suit, Franklin has been released from prison. ECF No. 7, 24. On
5    June 15, 2021, Hernandez served her Initial Disclosures. To date, Franklin has not done
6    disclosures nor propounded any discovery requests. Hernandez’s counsel was also
7    contacting various declarants in preparation of the motion for summary judgment.
8    Additionally, Hernandez’s counsel was scheduled for annual leave, beginning July 6, 2021,
9    and returning July 13, 2021. The instant motion for summary judgment would have been
10   completed prior to counsel’s leave, and then reviewed, edited and approved during her leave
11   and timely filed upon her return.
12         However, in the very late hours of Thursday, July 1, 2021/very early morning of
13   Friday, July 2, 2021 (counsel is unsure of the time), counsel suffered a serious medical
14   episode. See Declaration of Amy A. Porray. Counsel’s live-in partner took her to the nearest
15   hospital emergency room. Id. Following discharge, counsel was given instructions not to
16   return to work in any capacity until her follow up with medical specialists. Id.
17         Counsel was placed on emergency medical leave beginning Friday, July 2, 2021. The
18   end of the following week, counsel met with her medical specialist who ordered further
19   specialized testing and allowed for a subsequent return to work. Id. Counsel returned to
20   work on Monday, July 12, 2021. Id. Although, counsel is diligently working to get caught
21   up on all cases, she must remain cognizant of her provider’s treatment recommendations
22   and the limitations posed by her physical abilities. Id. As of now, counsel is not at full
23   working capacity.
24         Counsel does not have a current telephone number for Franklin or an email address
25   and was not able to speak with him prior to the filing of the instant motion.
26         All of counsel’s cases, dates and deadlines have been affected. As a result, Defendant
27   respectfully requests that this Court grant her request for 30 days to file the Motion for
28   Summary Judgment.


30                                           Page 2 of 5
1    III.   LEGAL ARGUMENT
2           District courts have inherent power to control their dockets. Hamilton Copper &
3    Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan,
4    958 F.2d 272, 273 (9th Cir. 1992). Rule 6(b)(1), Federal Rules of Civil Procedure, governs
5    extensions of time:
6                 When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
7                 motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
8                 after the time has expired if the party failed to act because of
                  excusable neglect.
9

10          “The proper procedure, when additional time for any purpose is needed, is to present
11   to the Court a timely request for an extension before the time fixed has expired (i.e., a
12   request presented before the time then fixed for the purpose in question has expired).”
13   Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup Court
14   explained that “the practicalities of life” (such as an attorney’s “conflicting professional
15   engagements” or personal commitments such as vacations, family activities, illnesses, or
16   death) often necessitate an enlargement of time to comply with a court deadline. Id.
17          Counsel’s unforeseeable medical emergency, which led to an extended medical
18   absence and a complete inability to work demonstrates good cause. Counsel has actively
19   and responsibly participated in the instant litigation. Counsel was on track to timely file
20   the instant motion for summary judgment. However, now all of counsel’s cases and their
21   accompanying dates and deadlines have been affected.
22          Franklin has been released from incarceration since the filing of the instant action.
23   He has not participated in discovery. Accordingly, a short continuance will not be
24   prejudicial to him. Counsel brings this motion in the very best of faith and not for the
25   purposes of delay.
26   IV.    CONCLUSION
27          Hernandez’s motion for an extension of time to file a motion for summary judgment
28   should be granted due to counsel’s serious injury. Hernandez requests an extension from


30                                           Page 3 of 5
1    the current due date of July 14, 2021, to August 16, 2021. This motion is brought in good
2    faith and not for the purposes of delay.
3          DATED July 14, 2021.
4                                               AARON D. FORD
                                                Attorney General
5
                                                By: /s/ Amy A. Porray
6                                                  Amy A. Porray (Bar. No. 9596)
                                                   Deputy Attorney General
7                                                  Attorney for Defendant
8

9

10
             IT IS SO ORDERED
11
             _________________________________
12           RICHARD F. BOULWARE, II
             UNITED STATES DISTRICT JUDGE
13

14           DATED: July 15, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                              Page 4 of 5
1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on July 14, 2021, I electronically filed the foregoing DEFENDANT’S MOTION
4    TO EXTEND THE DEADLINE TO FILE MOTION FOR SUMMARY JUDGMENT
5    (FIRST REQUEST) via this Court’s electronic filing system. Parties who are registered
6    with this Court’s electronic filing system will be served electronically.
7          Jeffrey Lynn Franklin
           4414 E. Flamingo Road
8          Las Vegas, Nevada 89121
9

10
                                             /s/ Natasha D. Petty
11                                           An employee of the
                                             Office of the Nevada Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 5 of 5
1    AARON D. FORD
       Attorney General
2    AMY A. PORRAY (Bar No. 9596)
       Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: aporray@ag.nv.gov

7    Attorneys for Defendant,
     Diana Hernandez
8

9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   JJEFFREY LYNN FRANKLIN,                         Case No. 2:20-CV-00063-RFB-DJA
12                   Plaintiff,
                                                          DECLARATION OF DEPUTY
13   v.                                                     ATTORNEY GENERAL
                                                              AMY A. PORRAY
14   HERNANDEZ, et al.,
15                   Defendants.
16

17         I, Amy A. Porray, hereby attest that the following statements to the best of my

18   knowledge are true and correct.

19         1.    I am employed as a Deputy Attorney General (DAG) in the Office of the

20               Nevada Attorney General (OAG). I am employed in the Public Safety Division,

21               Nevada Department of Corrections.

22         2.    That I am competent to provide the instant Declaration.

23         3.    I represent the Defendant, Diana Hernandez, in the instant action.

24         4.    That I provide this Declaration in support of my request for an extension of

25               time to file a motion for summary judgment.

26         5.    That the due date to file a motion for summary judgment is July 14, 2021.

27         6.    That I was scheduled for annual leave to commence on July 6, 2021, with a

28               return date of July 14, 2021.



30                                          Page 1 of 2
1          7.     That in preparation for annual leave, prepared a litigation schedule to meet
2                 all dates and deadlines for her caseload while on annual leave.
3          8.     That, due to the deadline in the instant case occurring on July 14, 2021, I
4                 scheduled the litigation-preparation dates of July 1-5, 2021, for the drafting
5                 and finalization of the instant motion.
6          9.     That I had also been working on the document preparation and contacting
7                 declarants for the instant motion prior to July 1, 2021.
8          10.    That very late Thursday night (July 1, 2021)/early Friday morning (July 2,
9                 2021), I suffered an incredibly serious medical episode. I do not remember the
10                time.
11         11.    That I went to the emergency room.
12         12.    That my medical episode was so serious that, in addition to all other medically
13                related concerns, my live-in partner immediately cancelled our annual leave
14                vacation based on injury severity, medical direction, the necessity of follow up
15                visits with specialists and specialized testing.
16         13.    That I was on medical leave from July 2—until July 12, 2021.
17         14.    That I was not permitted to work during medical leave.
18         15.    That I am still not able to work at full capacity.
19         16.    That I have been doing my utmost diligence to comply with all cases, dates
20                and deadlines since returning to work.
21         17.    That I bring this motion in good faith and not for the purposes of delay.
22         Pursuant to Title 28, United States Code, Section 1746, I declare under penalty of
23   perjury that the foregoing is true and correct to the best of my knowledge and belief.
24                        Executed this 14th day of July, 2021.
                                             AARON D. FORD
25
                                             Attorney General
26
                                                    By: /s/ Amy A. Porray
27                                                  Amy A. Porray (Bar No. 9596)
                                                    Deputy Attorney General
28



30                                            Page 2 of 2
